UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-1832



BARBARA BOWDEN; ERNEST BOWDEN, JR.

                   Plaintiffs – Appellees,

             v.

FOREST RIVER, INC.; CAMPING WORLD RV SALES, LLC,

                   Defendants – Appellants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cv-01578-CMH-JFA)


Argued: January 26, 2022                                     Decided: March 4, 2022


Before GREGORY, Chief Judge, and KING and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: John Dimitri Papageorge, TAFT STETTINIUS & HOLLISTER, LLP,
Indianapolis, Indiana, for Appellants. Matthew W.H. Wessler, GUPTA WESSLER PLLC,
Washington, D.C., for Appellees. ON BRIEF: Donald C. Biggs, TAFT STETTINIUS &
HOLLISTER LLP, Indianapolis, Indiana; Dannel C. Duddy, HARMAN, CLAYTOR,
CORRIGAN & WELLMAN, Richmond, Virginia, for Appellants. Amy L. Austin,
Leonard A. Bennett, Newport News, Virginia, Matthew J. Erasuquin, CONSUMER
LITIGATION ASSOCIATES, PC, Alexandria, Virginia; Ronald L. Burdge, BURDGE
LAW OFFICE, Dayton, Ohio, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Defendants Forest River, Inc., and Camping World RV Sales, LLC, appeal from the

district court’s award to plaintiffs Barbara Bowden and Ernest Bowden, Jr., of attorneys’

fees and litigation costs, made pursuant to the fee-shifting provision in 15 U.S.C.

§ 2310(d)(2). See Bowden v. Forest River, Inc., No. 1:18-cv-01578 (E.D. Va. June 30,

2020), ECF No. 48 (the “Award”). * The underlying litigation involved product liability

claims, pursued in the Eastern District of Virginia, concerning a defective recreational

vehicle. The merits of the lawsuit were settled by the parties, but the matter of fees and

costs was reserved for resolution by the court. The Award consists of $91,935.25 in

attorneys’ fees and $32,856.93 in costs. The defendants have appealed the Award and

present multiple contentions, including challenges to the lawyers’ hourly rates and expert

witness costs. As relief, the defendants seek a vacatur of the Award and a remand for

further proceedings.

       We review a district court’s award of attorneys’ fees and costs for an abuse of

discretion. See Hyatt v. Barnhart, 315 F.3d 239, 245 (4th Cir. 2002). And our deferential

standard of review has been characterized as “sharply circumscribed . . . because a district

court has close and intimate knowledge of the efforts expended and the value of the services

rendered.” See Grissom v. Mills Corp., 549 F.3d 313, 320 (4th Cir. 2008) (internal


       *
         The statutory fee-shifting provision authorizing the Award was enacted as part of
the so-called federal “lemon law,” formally entitled the Magnuson-Moss Warranty Act of
1975. Pursuant thereto, a prevailing consumer may “recover as part of the judgment a sum
equal to the aggregate amount of costs and expenses (including attorneys’ fees based on
actual time expended) determined by the court.” See 15 U.S.C. § 2310(d)(2).

                                             3
quotation marks omitted). Having carefully considered each of the defendants’ appellate

contentions and having evaluated the district court’s thoughtful 15-page Award, the record

on appeal, the appellate briefs, and the oral argument, we are satisfied that there was no

abuse of discretion or reversible error. As a result, we are obliged to affirm the Award.

                                                                               AFFIRMED




                                             4